Citation Nr: 1420360	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a liver disability, including autoimmune hepatitis.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1988 to November 1988, from May 1995 to May 1998, from November 2003 to May 2005, and from February 2008 to March 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied service connection for a liver disability, including autoimmune hepatitis.  This case was first before the Board in October 2012, at which time the issue on appeal was remanded to obtain a VA liver disorder examination.  When the case was returned to the Board in June 2013, the Board denied service connection for a liver disability, including autoimmune hepatitis.  

The Veteran appealed the June 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the issue on appeal.  Specifically, the parties agreed in the JMR that the Board relied on an inadequate VA medical nexus opinion and failed to obtain potentially relevant private treatment records.  The JMR also discussed VA's duty to obtain VA medical records, and directed VA to obtain any other pertinent documents of which it has notice.  The Board now remands the issue of service connection for a liver disability, including autoimmune hepatitis, to associate any outstanding private, or, if applicable, VA, medical documentation with the record, and to obtain an appropriate nexus opinion concerning the Veteran's liver disability and service.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issue on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR). 


The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Outstanding Medical Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In his July 2008 Veterans Claims Assistance Act of 2000 (VCAA) response, the Veteran included private medical documentation covering the time period of January 23, 2006 to June 19, 2008.  The JMR noted that the doctors listed in the records included Drs. Connor, Ginsberg, Shapiro, Teegarden, and Lazar (although this is likely a typo as the records refer to a Dr. Glazer).  Upon further review of the record, the Board notes that there are also references to Drs. Glass, Mann, Avva, and Poindexter.  Per the JMR, the parties agreed that the Board should have obtained complete records from these physicians, and obtained any other pertinent documents of which VA may have had notice, including potentially outstanding VA medical documentation.  The Board remands the instant matter to ensure that all relevant medical documents are requested for the record.  Forcier, 19 Vet. App. 414.

Liver Disability Nexus Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran received a VA liver disorder examination in January 2013.  The VA examiner opined that the liver disability was less likely than not (less than 50 percent probability) incurred in or caused by active service, as the claims file revealed no evidence of abnormal liver values or liver disease.  The parties agreed that this opinion was inadequate, as "the report contains only a list of the examiner's data and conclusions, which are not supported by sufficient rationale."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Further, the VA examiner's opinion was agreed to be inadequate because it relied solely on the absence of contemporaneous medical records and did not address the Veteran's contention that laboratory testing showed the liver enzymes were elevated in 2005 during active service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, the parties agreed that the instant matter should be remanded for an adequate medical opinion, and the Board does so here.  Forcier at 414.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment, both VA and private, of any liver disability, including autoimmune hepatitis.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers, both those identified by the Veteran and those identified in the January 23, 2006 to June 19, 2008 private treatment records currently associated with the record, and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any identified VA clinical documentation pertaining to the treatment of any identified liver disability, including autoimmune hepatitis, not already of record.  

3.  Request a VA liver disorder examination opinion that addresses the relationship, if any, between any identified liver disability, including autoimmune hepatitis, and service.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should advance the following opinion: 

Is it as likely as not (i.e., probability of 50 percent or more) that any identified liver disability, including autoimmune hepatitis, had its onset during active service or otherwise originated during active service?  In offering the opinion, please address the results of the 2005 routine serology test indicating that the Veteran had elevated liver enzymes in the 1,500 range, and discuss whether these readings indicate that the Veteran developed a liver disability during service. 

4.  Then readjudicate the Veteran's claim for service connection for a liver disability, including autoimmune hepatitis.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

